287 S.W.3d 720 (2009)
Michael Andrew DOLLISON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69554.
Missouri Court of Appeals, Western District.
July 21, 2009.
Laura G. Martin, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before JAMES EDWARD WELSH, P.J., VICTOR C. HOWARD, and ALOK AHUJA, JJ.
Prior report: 197 S.W.3d 657.

ORDER
PER CURIAM:
Michael Andrew Dollison appeals the circuit court's judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. We affirm. Rule 84.16(b).